Citation Nr: 1228899	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  08-36 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1960.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  During the course of the appeal, the claims file was temporarily brokered to the RO in Cleveland, Ohio.  

The Veteran was afforded a June 2011 Travel Board hearing before the undersigned.  A transcript of the hearing proceedings is of record.  From the date of the hearing, the record was help open for 30 days in order to allow for the submission of additional evidence, to specifically include lay statements and/or past employment physicals.    

In August and November 2011, the Board remanded the claims for additional development, to include obtainment of a VA audiological examination with etiological opinions and private audiological treatment records and evaluations.  The requested development was completed, and the remand orders were substantially complied with.  The case has been returned to the Board for further appellate consideration.  

Review of the Virtual VA paperless claims processing system does not show any pertinent documents that are not currently associated with the claims folder.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claims on appeal has been accomplished.

2. The Board accepts the Veteran's assertion of noise exposure in service as credible and consistent with his established service.

3.  Although the Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA purposes, hearing was normal at separation, there is no evidence of hearing loss for several years after service, and the only competent, probative opinion to address the question of whether there exists a nexus between alleged in-service noise exposure and the Veteran's bilateral hearing loss weighs against the claim.

4.  Tinnitus is not shown to have been recurrent or chronic during service, or for many years thereafter, and the preponderance of the evidence is against a finding that tinnitus is related to active military service or to events therein, to include military noise exposure.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may bilateral hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to whether the Veteran was provided the appropriate application form, or the completeness of his application.  VA notified the Veteran in an October 2007 letter of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording him an appropriate VA examination.  As to the issues currently before the Board, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  

The Veteran and his wife provided testimony at the June 2011 hearing indicating that he underwent audiological evaluation during employment physicals dating close to his date of discharge from active service.  The undersigned explicitly requested that the Veteran obtain and submit records of any past employment audiological evaluations for review, or a statement from his past employer that such records are unavailable.  The undersigned also explained the significance of, and requested that the Veteran submit, lay statements from anyone who could attest to his hearing difficulty shortly after his discharge from service.  The Veteran indicated that he would provide the evidence requested and the undersigned granted his request that the record be held open for 30 days for submission of such evidence.  Additionally, this case has since been remanded on two occasions whereby the Veteran was advised that he may submit any additional evidence pertinent to the claims on appeal.  To date, the requested evidence has not been received, nor has the Veteran requested VA's assistance in obtaining it.  

While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, he also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence).  Thus, the Board declines to remand the claims for a third time to try to obtain that evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).   

Analysis

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for certain chronic diseases, including sensorineural hearing loss, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by VA, hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

The Veteran contends that his current bilateral hearing loss and tinnitus disabilities had their onset during or are otherwise related to noise exposure during military service.  

Review of the Veteran's service personnel records show that he served as a personnel specialist during military service.  He received rifle and carbine sharpshooter awards.

Service treatment records suggest that the Veteran had military service in Korea from January 1959 to January 1960 where he served in an artillery unit.  He was not administered an audiogram at his military pre-induction examination in July 1957.  Whispered voice testing was 15 out of 15 bilaterally.  At a March 1960 separation examination, the Veteran denied any history of ear trouble or running ears.  His ears and ear drums were described as normal on physical examination.  Whispered voice testing remained 15 out of 15 bilaterally.  Audiometric examination conducted in conjunction with the March 1960 separation examination revealed pure tone air conduction threshold levels, in decibels (converted from ASA to ISO units), as follows:



HERTZ


1000
2000
3000
4000
RIGHT
15
10
-
25
LEFT
15
15
-
30

At the June 2011 hearing, the Veteran and his wife presented testimony before the undersigned.  The Veteran stated after he failed to obtain the required grade for clerk-typist school in basic training, he was sent to an artillery base and received artillery training for several weeks.  He loaded and fired weapons such as a howitzer in the field, and during weekly artillery trainings.  Upon arriving in Korea where he served for approximately 1 year, he was designated as a clerk in the outpost camp where he was stationed in an artillery unit.  He reportedly participated in "a few" field training exercises as a clerk where he was in close proximity to frequent firing of large artillery weapons with projectiles that "broke the sound barrier."  Upon returning to the United States, he was reportedly assigned to duty as a clerk-typist until separation from active military service approximately 4 months later.  He did not recall use of any hearing protection during service.  He reported post-service employment-related noise exposure with the use of hearing protection while working in maintenance, pipefitting, and paper mill and building materials manufacturing factories.  

Regarding the onset of the Veteran's bilateral hearing loss, he testified that he underwent an employment physical at a paper mill where he worked in 1967, but he was unable to recall whether, and doubted that, an audiological evaluation was performed.  He did recall that he did not have to turn his head in any given direction to hear conversation at that time.  He also recalled undergoing employment-related audiological evaluations while employed at K.C., a factory that remained in operation at the time of the hearing.  He stated that he would obtain associated employment treatment records from K.C., or a statement from the personnel office indicating that such records were unavailable.  He also stated that he would obtain statements from his co-workers at that facility with whom he remained in touch and who could attest to his hearing difficulty during his employment there shortly after military service.  Following employment-related audiological evaluations, the Veteran denied there ever being any comments about hearing loss or being told that he should follow-up with his private physician for hearing loss.  Regarding the onset of tinnitus, the Veteran was unable to recall the onset of his tinnitus disability.  He recalled that during service, his ears rang for a few minutes after filing artillery weapons and he reportedly experienced recurrent tinnitus shortly after separation.  

The Veteran's wife testified that she had been married to the Veteran since 1960.  She stated that she noticed "minor problems" with the Veteran's hearing at that time due to his need to adjust TV volume and to have conversation repeated at times.  She stated that the Veteran did have audiological evaluations, "especially within one year of his military service," that showed "some hearing loss," but that they did not have any record of it.  Despite the Veteran's testimony to the contrary, she recalled the Veteran being told something to the effect that hearing in his right ear was different than hearing in his left ear.  She further testified that the Veteran complained to her of ringing in his ears around the time that they were married in 1960.   

In compliance with the Board's August 2011 remand, the Veteran underwent VA audiological examination in September 2011.  Audiologic findings diagnosed bilateral sensorineural hearing loss which qualifies as a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Following a review of the claims folder, the examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner reasoned that the Veteran's hearing sensitivity was normal upon both enlistment and separation examinations and there was no evidence that his current bilateral hearing loss developed during or within one year of his discharge from service.  The examiner also noted that during the examination, the Veteran indicated that he noticed hearing loss approximately five to six years prior.  Regarding tinnitus, it reportedly occurred once every one to two weeks and lasted for five to ten minutes.  The examiner opined that the Veteran's recurrent tinnitus is less likely than not caused by or a result of military noise exposure.  The examiner reasoned that hearing was normal upon separation examination and the Veteran was unable to recall the date of onset tinnitus.  Thus, the examiner stated that a nexus between military noise exposure and current complaints of recurrent tinnitus could not be established.

The only additional records of post-service audiologic treatment include private audiologic evaluations dated in June 2010 and July 2011.  While the private audiologic evaluations provide confirmation that the Veteran has a current bilateral hearing loss disability for VA purposes, they made no mention of tinnitus and the audiologists did not provide any etiological opinions relating either of the claimed disabilities to military service or noise exposure therein.  

The evidence does not show that it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus were incurred in service, including as a result of military noise exposure, or that bilateral hearing loss manifested to a compensable degree within one year of his discharge in May 1960.  

The only etiological opinion associated with the claims currently on appeal is the September 2012 VA opinion which weighs against a finding of service connection for bilateral hearing loss and tinnitus.  The VA examiner reviewed the entire claims file including the Veteran's service treatment records, provided a thorough audiological examination, documented all findings considered relevant under VA law and regulations, and considered the Veteran's lay statements pertaining to the onset of the claimed disabilities.  Thus, the Board finds that the September 2011 VA examination is adequate for adjudication of the claims on appeal and it carries significant probative weight.  The Veteran has not provided any competent medical opinion to the contrary.

The Board acknowledges that the Veteran is fully competent to present evidence as to whether he has experienced, or currently experiences difficulty hearing and/or tinnitus.  See 38 C.F.R. § 3.159(a)(2).  Similarly, his wife is competent to present evidence as to what she observed and what the Veteran told her.  Id.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.  

The Board acknowledges that there is no objective diagnostic test that can either confirm or disprove tinnitus.  Its existence is diagnosed solely on the basis of the subjective report of the patient.  The VA examination report shows a diagnosis of tinnitus, apparently based on the Veteran's reported history.  The Board accepts the Veteran's reports of tinnitus.  The issue, however, is the probable etiology of his tinnitus and what appears to be lack of continuity of symptomatology.  

Regarding the date of onset of the Veteran's tinnitus disability, if he is deemed credible, and his memory reliable by the Board under the circumstances of this case, his lay report alone is sufficient to allow the benefit he seeks.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Board may not reject the Veteran's report and assertions solely because there is no contemporaneously recorded medical evidence to corroborate it, but the Board may properly consider the absence of supporting medical documentation as a factor in assessing the Veteran's credibility and reliability of his recall.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

Here, the only evidence in support of the claims includes the Veteran's own statements and testimony of him and his wife during the June 2011 Travel Board hearing, which appear to be in conflict.  Indeed, although the Veteran and his wife have reported that the onset of the claimed disabilities did or may have occurred during or within one year of the Veteran's discharge from service, the Veteran testified that he was never made aware of a finding of any hearing loss disability or told to follow up with his own medical treatment provider following post-service work-related audiological evaluations.  He further testified that upon undergoing audiological evaluation at a paper mill, he did not recall having to turn his head any certain way to hear conversation at that time.  During the September 2011 VA examination, he reported that hearing loss began five or six years prior.  Regarding tinnitus, the Veteran himself testified that admittedly was unsure as to the date of onset.  Although he testified that he experienced ringing in his ears during service immediately after firing a weapon, there is no evidence that the reported ringing in his ears during service was recurrent and chronic.  This is supported by the facts that the Veteran's service treatment records are negative for any complaints, findings, or diagnosis of tinnitus, and he denied any problems with his hears upon undergoing a separation examination.  Moreover, during the VA examination, he again was unsure of the date of onset of tinnitus and he reported that it occurred spontaneously once every one to two weeks for approximately ten minutes in duration as opposed to only in the presence of noise exposure it reportedly did during service.  

In light of the above inconsistencies pertaining to the onset of the claimed disabilities, the Board finds that the Veteran's and his wife's statements and testimony of record lack credibility and are entitled to little if any probative value.

Moreover, determining the probable etiology of the claimed disabilities requires medical training and is beyond the general knowledge and experience of the average lay person.  Jandreau.  There is no evidence that the Veteran or his wife have any medical training.  Although the Veteran is fully competent to provide evidence as to his subjective impression of hearing loss and tinnitus and his wife is fully competent to provide evidence as to her first hand accounts, id., the Board finds that aside from identifying a probable date of onset of the claimed disabilities, for which conflicting information has been given, neither the Veteran nor his wife is competent to provide an etiological opinion pertaining to the claimed disabilities.  In this regard, the Board notes that the etiology of the Veteran's current hearing loss and tinnitus disabilities is further compounded by the fact that he has apparently sustained prolonged post-service occupational noise exposure for what appears to be continuously since his discharge from military service.  Thus, there are multiple possible etiologies of the claimed disabilities as opposed to solely his military noise exposure.

The Board has considered Veteran's November 2008 request that VA take into consideration that he was not given a comprehensive medical examination on discharge.  He stated that this is why his service treatment records are negative for any indication of the claimed disabilities during service.  However, the Board finds no indication that the Veteran's separation examination was inadequate.  Indeed, it appears that he was provided with both whispered voice testing as well as audiometric testing during his separation examination.  Moreover, although the Veteran sought treatment for various different ailments during service, the claimed disabilities were not complained of, found, or diagnosed.  Thus, the Board finds this contention to be unsupported by the evidence of record.

Finally, despite multiple requests and opportunities to do so, the Veteran has not submitted any additional objective or lay evidence suggesting or otherwise corroborating that the claimed disabilities were incurred during or within one year of discharge from military service.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  In this case, however, there is no competent, credible, or probative evidence of record relating the claimed disabilities to any incident of the Veteran's military service, to include noise exposure therein.  Thus, the Board is constrained to find the preponderance of the evidence is against the claims and they must be denied.  38 C.F.R. § 3.303.  As the preponderance of the evidence is against the Veteran's claims, the doctrine of reasonable doubt is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


